    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 1 of 10



Mark Ibsen
6425 Head Lane
Helena MT 59602

                        US DISTRICT COURT,
                  MONTANA DISTRICT, HELENA DIVISION
 Mark Ibsen                                            )
                                             Plaintiff )
                         VRS                           ) Cause No.
                                                       ) DeptNo.:
 Ana Diaz, it's current President in her official      )
 capacity Montana Board of Medical Examiners           ) Complaint &
 (MBOME)                                               ) Demand for Jury Trial
 GOVERNOR STEVE BULLOCK, in his official )
 capacity as governor of the state of Montana and; )
 DEPARTMENT OF LABOR. an agency of the                 )
 State of Montana and;                                 )
 and;                                                  )
 John and Jane Does 1-25                               )
                                         Defendants
Plaintiff Mark Ibsen M.D. Pro Se for his complaint against Defendants and states
as follows:
JURISDICTION AND VENUE
This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 over
Plaintiff's cause of action arising under the Constitution of the United States and
42 U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.
This Court has supplemental jurisdiction over the plaintiff's causes of action
arising under the Montana state law under 28 U.S.C. § 1367.4.
Venue lies in the United States District Court of Montana because a substantial
part of the events or omissions giving rise to Plaintiff's claims occurred in Helena,
Montana. 28 U.S.C. § 1391(b)(2).5.
The divisional venue is in the Helena Division because the events leading to the
claim for relief arose in Lewis and Clark County. M. T.




 Complaint                                                             Page 1 of 10
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 2 of 10



                                       Parties:
Defendant State of Montana by and through its Department of Labor Board of
Medical Examiners by and through Ana Diaz, it's current President in her official
capacity.
Defendants 1-25 are government agencies or businesses or individuals how have
or are continuing to violate the constitutional rights against Plaintiff. Further they
are individuals yet to be identified in discovery that are state actors who will be
stripped of any qualified immunity.

                                     Background
1) Plaintiff is a citizen of Montana and the United States. He holds the required
    education and training for an unrestricted license to practice medicine.
2) Plaintiff currently holds an unrestricted license to practice medicine in
    Montana.
3) Plaintiffs license to practice medicine is a property right.
4) Plaintiff was a subject of a complaint against his license by an employee of a
    corporation in which he was president. Plaintiff, as president of the
    corporation, terminated the former employee for cause.
5) The complaint identified nine patients in which Plaintiff was accused of
    overprescribing narcotic medications.
6) The former employee was not licensed to prescribe medication in Montana.
    Sara Damm, the former employee, did not have the necessary skills and or
    training to understand the needs and requirements of prescribing medications
    to these patients.




 Complaint                                                               Page 2 of 10
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 3 of 10



7) The MBOME's added 22 new patients in which he was supposed to be
   misprescribing narcotic medications. This was without proper notice. This left
   the Plaintiff without the proper notice to defend himself.
8) The MBOME's hearing examiner found Plaintiff guilty of improperly
   documentation in medical records. Plaintiff's original charges at the hearing
   did not include improper medical records documentation.
9) The Montana Board of Medical Examiners uses a computer model to identify
   misprescribing by medical persons holding a license to practice.
10) The model used to identify misuse of prescribing narcotics was flawed. It
   wrongly identified Plaintiff as one of the doctors misusing the authority to
   prescribe narcotic medications.
11) While the Prescription Drug Registry is supposed to be a tool to help identify
   bad doctors, the Registry is a weapon of the Montana Board of Medical
   Examiners. "Montana's Dignity Clause does not permit a person or entity to
   force an agonizing, dehumanizing. demeaning, and often protracted death
    upon a mentally competent, incurably ill individual for the sake of political
    ideology, religious belief, or a paternalistic sense of ethics." Baxter v
    Montana ( emphasis added)
12) The Registry allows the Montana Board of Medical Examiners to become
    the feared Death Panel everyone feared under the Affordable Care Act.
13) Montana medical providers practice in fear that the Registry will identify
    them as prescribing recklessly. Once identified, they will face charges, and
    they will lose their livelihood and reputation.
14) The threat is so substantial that it causes medical providers not to provide for
    their patients' privacy and Dignity.



 Complaint                                                               Page 3 of IO




                                                                    -   ------------
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 4 of 10




15) In the Montana State Constitution, as defined in the Montana State Supreme
    Court, the right to privacy & Dignity between the patient and their doctor is
    decided.
16) Plaintiff went through an independent administrative hearing and was
    exonerated on all charges of misprescribing medication to patients.
17) In the additional 22 new patients added, Plaintiff was not provided proper
   notice. They were added to the charges being tried by the Administrative
   Hearing at the last moment.
18) During the Administrative Hearing Officer's course, additional charges of not
   keeping proper records were added by the Administrative Hearing Officer.
    These charges were not even tried in an evidentiary manner. They were just
    added on by the Administrative Hearing Officer in his findings.
19) Without proper notice, the Administrative Hearing Officer found Plaintiff
   guilty of not keeping proper medical documentation on two ofhis patients.
20) Plaintiff4as had over 200,000 patient contacts in his medical career. Out of
   these 200,000 patient contacts, the Administrative Hearing Officer found only
   two possible charges of improper medical documentation with one patient.
   This was without proper notice allowing Plaintiff to defend his
   documentations.
21) Again Plaintiff was subjected to not only the Montana Board of Medical
   Examiners adding charges without notice, and now the Administrative
   Hearing Officer is adding additional charges.
22) The charges of improper medical documentation are without merit. No
   specific medical standards exist to state how medical documentation is
   completed. Montana holds no laws stating that a physician needs to document
   anything about patient treatment.

Complaint                                                             Page 4 of 10
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 5 of 10




23) In reviewing the Administrative Hearing Officer's findings, the Montana
    Board of Medical Examiners overturned even this successful win for Plaintiff
    and held he had been misprescribing.
24) The Montana Board of Medical Examiners' final order was that Plaintiff was
    subject to disciplinary action against his license.
25) Plaintiff filed for a judicial review in Montana District Court.
26) The findings of the judicial review found that Plaintiff's due process rights
    were violated.
27) One panel member Dr. Guggenheim (the then President), made certain factual
    comments that caused the Montana Board of Medical Examiners to use those
    comments in the findings against Plaintiff.
28) Dr. Guggenheim and the former employee had a relationship. Sara Damm, the
    originating complainant against Plaintiff, lacked the knowledge, training, or
    experience to file the original charges against Plaintiff.
29) The Judge sent the case back to the Montana Board of Medical Examiners to
    correct their flawed final order.
30) In two-plus years since the Montana District Court Order, the Montana Board
    of Medical Examiners has not corrected the mistakes and issues of improper
    due process.
31) Plaintiffhas sought in Montana District Court an order of Mandamus to force
    the Montana Board of Medical Examiners to follow the Court's judicial
    review.
32) On Oct 2, 2020, the day Montana District Court Judge, the Honorable Judge
    Reynolds, retired from the Bench, the Montana Board of Medical Examiners
    held a hearing to finalize the Final Order in their actions against the Plaintiff.



Complaint                                                                Page 5 of 10
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 6 of 10



33) A pattern of lack of notice has been ongoing in the matter before the Montana
    Board of Medical Examiners. A prime example is the Board of Medical
    Examiners' actions in the Oct 2, 2020 meeting.
34) Plaintiff was notified of the Board of Medical Examiners' intended actions
    with less than five days' notice.
35) Even lack of notice was not enough to violate the Plaintiffs civil rights. The
    Board of Medical Examiners would not allow the Plaintiffs lawyer to speak
    during the proceedings. The Board of Medical Examiners muted the
    Plaintiffs lawyer's microphone and told him to shut up.
36) The Montana Board of Medical Examiners then found Plaintiff guilty of
    improper medical documentation.
37) On Oct 2, 2020, the Montana Board of Medical Examiners found Plaintiff
    guilty of not providing proper medical documentation to two patients and
   restricted his license to a probationary license. He can only practice medicine
    with the oversight of another medical doctor. He is to get training of the
   Board's choosing.
38) The actions of the Board of Medical Examiners included reporting the
    Plaintiff to the National Practice Data Bank. These actions have caused
   Plaintiff to be subject to disciplinary action in North Dakota, where the
   Plaintiff holds an unrestrictive license.
39) Plaintiff has sought a review and a protective order from the Montana District
    Court against the Montana Board of Medical Examiners actions from the Oct
    2, 2020 meeting. The Court granted the protective Order and ordered a
   hearing on Dec 18, 2020.
40) In violation of Montana law, Graden Hahn, Montana Special Assistant
    Attorney General, filed a response brief. Montana law requires parties to

Complaint                                                             Page 6 of 10
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 7 of 10



    notice 14 days before a hearing. Plaintiff was given half of the legally
    required notice.


                                CLAIM FOR RELIEF

                                     COUNTI
                                  42 u.s.c. §1983
41) Plaintiff re-alleges and incorporates by reference '1[1-39 Plaintiff claim
   damages under 42 U.S.C. § 1983 for the injuries set forth above against
   Defendants for violation of his constitutional rights under the color oflaw.
42) In violation of the Fourth Amendment of the U.S. Constitution, Defendants
   by and through their actions acting under the color of law used the power they
   possessed as actors for the State of Montana and the State of Montana has
   deprived Plaintiff of his due process rights as defined in C.F.R. 38-21-4210.


                                       Count II
         Montana State Tortious Interference with Contractual and Business
                                   Relationship
43) Plaintiff re-alleges and incorporates by reference ,r 1--42
44) Defendant's acts constitute intentional and malicious tortious interference
   with Plaintiff's contractual and business relationships, which activities are
   proscribed under Montana's laws.
45) If not preliminary and permanently enjoined by the Court, the Defendant's
   activity will continue to cause Plaintiff immediate and irreparable harm,
   damage, detriment, and injury, potentially injuring countless patients relying
   on Plaintiff for medical care. Plaintiff is entitled to an Order of this Court



 Complaint                                                              Page 7 of 10
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 8 of 10




   enjoining the Defendants and their unlawful activities; since the Plaintiff has
   no adequate remedy at law.


                                     COUNT III

46) Plaintiff re-alleges and incorporates by reference ir,r 1--45. Plaintiff claims
   damages for the injuries set forth above against Defendants for violation of his
   Montana Constitutional rights.
4 7) This right is the right to practice medicine with Dignity and Privacy within
   the doctor-patient relationship is inviolable.
48) In Baxter v Montana, Issue. Under the Montana Constitution's privacy and
    dignity provisions, does a right to die with Dignity exist, including a
    physician's assistance in dying?
49) Held. Yes. Under the Montana Constitution's privacy and dignity provisions,
    a right to die with Dignity exists, including a physician's assistance in dying.
          "This right to physician aid in dying quintessentially involves the
          inviolable right to human Dignity, our most fragile fundamental right.
          Montana's Dignity Clause does not permit a person or entity to force an
          agonizing, dehumanizing, demeaning, and often protracted death upon a
          mentally competent, incurably ill individual for the sake of political
          ideology, religious belief, or a paternalistic sense of ethics. Society does
          not have the right to strip a mentally competent, incurably ill individual
          of her inviolable human Dignity when she seeks aid in dying from her
          physician. Dignity is a fundamental component of humanness; it is
          intrinsic to our species; it must be respected throughout life; and it must
          be honored when one's inevitable destiny is death from an incurable
          illness." Baxter v Montana
 Complaint                                                               Page 8 of 10
    Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 9 of 10




50) "Dignity is a fundamental component of humanness; it is intrinsic to our
    species; it must be respected throughout life"
51) Interfering with a doctor's practice medicine within the confines of Dignity is
    a violation of that right. Punishing doctors who use this right to prescribe
    medications that allow for patient Dignity undermines this right.
52) They are utilizing a computer model to undermine a physician's rights to
    provide Dignity to a chronically disabled individual. Suppose a physician has
    the right under the Montana Constitution to provide patient medications to
    die. In that case, this constitutional right must extend to the physician's right
    to provide their patient with Dignity during an extended chronic illness.
53) The Montana Board of Medical Examiners use any computerized model to
    identify and punish licensed medical providers for providing Dignity to their
    patients and denies Montana's citizens of their constitutional right to Dignity
    is by its very nature a violation of this right.
54) Even though Plaintiff successfully litigated in his favor any charges
    identifying Plaintiff as wrongfully prescribing medications, the fact that the
    model exists and threatens the Privacy and Dignity of the Citizens of Montana
    including Plaintiff.


                                     COUNT IV
                                   42 u.s.c. §1983
55) Plaintiff re-alleges and incorporates by reference 1[1-39 Plaintiff claim
   damages under 42 U.S.C. § 1983 for the injuries set forth above against
   Defendants for violation of his constitutional.rights under the color oflaw.
56) In violation of the Fourteenth Amendments of the U.S. Constitution, without
   proper due process, Defendants by and through their actions acting under the


Complaint                                                               Page 9 oflO
   Case 6:21-cv-00001-CCL Document 1 Filed 01/06/21 Page 10 of 10



  color of law used the power they possessed as actors for the State of Montana
   and the State of Montana deprived Plaintiff of his property, right to its
   reputation, good name, honor, and integrity.


                              PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court:
57) Enter judgment in favor of Plaintiffs and against Defendants; Enter an order
   declaring the Defendant's conduct unconstitutional;
58) Award Plaintiff compensatory and punitive damages against Defendants;
   Currently, Defendants' actions have cost Plaintiff over four million dollars and
   anticipatory damages of over four million dollars.
59) Award Plaintiff's counsel reasonable attorneys' fees and costs pursuant to 42
   U.S.C. § 1988 and any other applicable provisions oflaw;
60) Upon proper motion, enter a permanent injunction, requiring the Defendant to
   follow the law and stop harassing Plaintiff.
61) That the Defendants must pay all of Plaintiff monetary damages for corrective
   advertising to be conducted by Plaintiff.
62) That Plaintiff is awarded such other, and further relief as this Court deems
   equitable.
                           REQUEST FOR JURY TRIAL
According to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
demands a trial by jury as to all issues so triable.


SUAtlw     on   5  17 !l:W-of Dec 2020,



Mark Ibsen, Pro Se
 Complaint                                                            Pagel0ofl0
